     Case 2:19-cv-02423-WBS-EFB Document 14 Filed 07/07/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   ROGELIO MAY RUIZ,                                  No. 2:19-cv-2423-WBS-EFB P
12                      Plaintiff,
13          v.                                          ORDER
14   S. JOHNSTON, et al.,
15                      Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief
18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to
19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
20          On June 17, 2020, the Court denied plaintiff’s application for leave to proceed in forma
21   pauperis because plaintiff is a three-strikes litigant within the meaning of 28 U.S.C. § 1915(g) and
22   granted plaintiff fourteen days within which to pay the $400 filing fee for this action. ECF No.
23   12. Plaintiff was warned that failure to pay the filing fee within fourteen days would result in
24   dismissal of this action. Id. Plaintiff has not paid the fee.
25          Accordingly, IT IS HEREBY ORDERED that this action is dismissed.
26   Dated: July 6, 2020
27

28
                                                        1
